BJB CAREER EDUCATION COMPANY, LTD. Beida Jade Bird Building, 3/F No. 207 Chengfu Road Haidian District, Beijing People’s Republic of China 100871 December 22, 2010 VIA EDGAR Securities and Exchange Commission treet NE Washington, D.C. 20549-7010 Attention: Mr.Larry Spirgel Mr. Jonathan Groff Re:BJB Career Education Company, Ltd. Registration Statement on Form F-1, as amended (File No. 333-162474) Request for Withdrawal Gentlemen: Pursuant to Rule477 promulgated under the Securities Act of 1933, as amended, BJB Career Education Company, Ltd. (the “Company”) hereby respectfully requests that the Securities and Exchange Commission (the “Commission”) consent to the withdrawal of the Company’s Registration Statement on FormF-1 (File No.333-162474), together with all amendments and exhibits thereto (the “Registration Statement”). In light of general market conditions, the Company has determined not to conduct the offering of securities contemplated in the Registration Statement at this time. The Company confirms that the Registration Statement has not been declared effective and no securities have been or will be issued or sold pursuant to the Registration Statement or the prospectus contained therein. Accordingly, the Company respectfully requests that an order granting the withdrawal of the Registration Statement be issued by the Commission as soon as possible. Please provide a fax copy of the order granting withdrawal of the Registration Statement to the Company’s legal counsel Simpson Thacher& Bartlett LLP at (212) 455-2502, Attention:Leiming Chen. If you have any questions or comments or require further information regarding this application for withdrawal of the Registration Statement, please do not hesitate to call or email Leiming Chen at (+852) 2514-7630 (office) or (+852) 9032-1314 or lchen@stblaw.com. Sincerely, BJB Career Education Company, Ltd. /s/ Ming Yang Name: Ming Yang Title: Director and Chief Executive Officer
